NO. 12-17-00083-CR
                          IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                     TYLER, TEXAS

IN RE:                                            §
MICHAEL A. KENNEDY,                               §      ORIGINAL PROCEEDING
RELATOR                                           §

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Relator, Michael A. Kennedy, has filed this original proceeding, in which he raises
various complaints regarding his criminal conviction in trial court cause number 29326,
including challenges to the dissemination of documents, the conducting of discovery, the
suppression of documents, conflicts of interest, and the denial of a motion to dismiss counsel.
He further alleges violations of due process and of his right to represent himself.
       However, Relator’s conviction has been final for several years, and cause number 29326
is not currently pending in the trial court. See Kennedy v. State, No. 12–11–00041–CR, 2012
WL 3201924, at *8 (Tex. App.–Tyler Aug. 8, 2012, pet. ref’d) (mem. op., not designated for
publication) (affirming judgment on punishment); see also Kennedy v. State, No. 12–08–00246–
CR, 2009 WL 4829989, at *3–4 (Tex. App.–Tyler Dec. 16, 2009, pet. stricken) (mem. op., not
designated for publication) (affirming judgment of conviction). Accordingly, Relator’s petition
for writ of mandamus is an attempt to collaterally attack his conviction. This Court, however,
lacks authority to issue writs of mandamus regarding complaints that may only be raised by a
post-conviction habeas corpus proceeding. See Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App. 1991); see also In re Briscoe, 230 S.W.3d 196, 196-97 (Tex. App.—
Houston [14th Dist.] 2006, orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—
Houston [1st Dist.] 2001, orig. proceeding). For this reason, we dismiss Relator’s petition for
writ of mandamus for want of jurisdiction.
Opinion delivered March 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                           MARCH 31, 2017

                                        NO. 12-17-00083-CR



                                    MICHAEL A. KENNEDY,
                                          Relator
                                            V.

                                  HON. MARK V. CALHOON,
                                        Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael A. Kennedy; who is the relator in Cause No. 29326, pending on the docket of the 3rd
Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus having
been filed herein on March 23, 2017, and the same having been duly considered, because it is the
opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed for
want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     3